 1                                                                                       JS-6
 2

 3
 4

 5
 6
 7

 8                                 UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
      SOO OH                                              Case No.2:18-cv-01350-RGK-PLA
11~
                            Plaintiff(s),
12                                                        ORDER DISMISSING ACTION FOR
             vs.                                          LACK OF PROSECUTION
13
      SONG HUI KIM,et al.,
14
                            Defendant(s).
15

16

17           On October 25, 2018, the Court issued an Order to Show Cause(OSC)re Dismissal for
18    Lack of Prosecution [17]. A response to the OSC was due by October 31, 2018. As of this date,

19    no response to the OSC has been filed with the Court, therefore, the Court orders the matter
20    dismissed for lack of prosecution.

21           IT IS SO ORDERED.

22
      Dated: ~~~ ~ ~~ ~~~~
23                                                        R. G   Y K AUSNER
                                                          UNI    D STATES DISTRICT JUDGE
24
25

26

27

28
